Citation Nr: 9903825	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-26 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation greater than 50 percent for a 
pseudofolliculitis barbae with keloid scarring disorder.  

WITNESSES AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to March 
1985.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in April 1997 
by the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs.  By means of a decision 
dated December 1998, the Board remanded the case to determine 
whether the veteran still desired a hearing before a Member 
of the Board.  Subsequent to that determination, the appeal 
was returned to the Board for review.  

The Board notes that the veteran's most recent VA examination 
appears to diagnose a depressive condition that is due to his 
service-connected scar disorder.  Specifically, the examiner 
stated "[t]he depression is felt to be secondary to his 
service-connected skin condition", and assessed a global 
assessment of functioning of 52.  However, as that claim was 
denied in a rating action dated August 1998, and no appeal 
has been perfected, that issue is not currently before the 
Board for review.  The Board must point out, however, that 
the rating decision denying the veteran service connection 
for that condition apparently contains a typo reading: "the 
diagnosis of adjustment disorder is considered a congenital 
or developmental defect which is unrelated to military 
service and not subject to service connection."  As that 
statement does not appear in the report of the veteran's 
medical examination, and as the medical report clearly states 
that the veteran's depressive reaction is due to his service 
connected disorder, the Board refers this matter to the RO 
for action it deems appropriate.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for a 
pseudofolliculitis barbae with keloid scarring disorder has 
been developed.

2.  A pseudofolliculitis barbae with keloid scarring disorder 
is manifested primarily by an exceptionally repugnant 
deformity of one side of the face and marked bilateral 
disfigurement.  Tissue loss or cicatrization is not shown.  

CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent for a 
pseudofolliculitis barbae with keloid scarring disorder are 
not met.  38 U.S.C. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4, § 4.118 Diagnostic Code 7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1998); that is, he has presented a claim that is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998), has been satisfied.

The veteran established service connection for a disability 
classified as pseudofolliculitis barbae with keloid scarring 
and was awarded a 10 percent evaluation in a rating action 
dated November 1993, which was effective from August 1993.  
The RO noted that the veteran developed mild to moderate 
papules on his neck and chin and moderate pustules on his 
neck during service, and that he was placed on a shaving 
profile.  The RO also noted that the VA rating examination 
showed four keloidal growths on the veteran's neck, and 
evaluated the veteran's disorder under Diagnostic Code 7800, 
which contemplates ratings for disfiguring scars of the head, 
face or neck.  The veteran disagreed with that evaluation, 
and a 30 percent evaluation was subsequently assigned in a 
rating action dated October 1994, effective from August 1993.  

The veteran next submitted an increased rating claim in 
February 1997.  That claim was initially denied in a April 
1997 rating action.  A Hearing Officer's decision, dated 
January 1998, subsequently increased the veteran's evaluation 
to 50 percent disabling.  The RO noted that the veteran's 
keloid scar had increased in size since his last evaluation, 
and that it became infected and bled at night.  The RO also 
noted that the color of the keloids were lighter than the 
surrounding skin.  Although the Hearing Officer's rating 
increased the veteran's evaluation, the rating remains less 
that the maximum benefit available, and thus the Hearing 
Officer's decision does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran contends that his disorder is more severe than 
currently evaluated.  He specifically contends that his 
disorder should be evaluated as 80 percent disabling.

The severity of disabilities are ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1998) 
(hereinafter Schedule).  These criteria are based on the 
average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & Supp. 1998), and utilize separate diagnostic 
codes to identify the various disabilities. 38 C.F.R. Part 4 
(1998).  As indicated above, Diagnostic Code 7800 
contemplates ratings for disfiguring scars of the head, face 
or neck.   

The current 50 percent rating contemplates a complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  Although the 
criteria under Diagnostic Code 7800 do not immediately appear 
to provide for an evaluation greater than 50 percent, a note 
following the rating provides for an increase in the 
schedular ratings under certain circumstances.  It states 
that when, in addition to tissue loss and cicatrization, 
there is marked discoloration, color contrast or the like, 
the 50 percent rating may be increased to 80 percent.   The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  

The recent medical evidence shows that the veteran manifested 
a scar on the right neck that measured 3.5 by 4.5 
centimeters, and that was raised 2 or 3 millimeters above the 
surface of the skin.  In addition, there was a vertical split 
in the skin at the anterior border of the lesion, and that 
fissure measured approximately 1.6 centimeters.  The examiner 
also noted two large lesions the left neck.  The first 
measured 3 by 2.4 centimeters at its greatest dimension, and 
was described as a stellate scar that was relatively non-
uniform in shape.  The second lesion was described as being 
on the posterior aspect over the angle of the mandible, 
measuring approximately 2.6 centimeters by 1 centimeter.  The 
examiner noted another small scar, measuring approximately .5 
centimeters in diameter at the angle of the mandible on the 
left side.  The examiner found that there was no adhesion to 
the underlying tissues, as the lesions were raised.  In 
addition, the examiner noted that although they were 
relatively smooth, they were not perfectly so because they 
were raised more in some areas than in others.  The examiner 
also found that there was a linear ulceration in the lesion 
on the right angle of the mandible that was 1.6 centimeters 
in length.  The examiner did not find evidence of tissue 
loss, noted that the veteran does have "what many people 
would call keloid formation", that the lesions are 
"certainly at least hypertrophic", and that they are 
lighter in color than the surrounding skin.  The examiner 
also noted that the veteran was clearly embarrassed by his 
condition, and also took pictures of the veteran's scars.  

The evidence does not show that the veteran currently 
manifests the tissue loss and cicatrization that would 
support an 80 percent rating under Diagnostic Code 7800.  
Although the examiner noted that the color of the veteran's 
scars was lighter than that of the surrounding skin, the 
examiner specifically noted that there was no evidence of 
tissue loss on objective examination.  

In addition, although the examiner noted that the veteran was 
clearly embarrassed by his condition, the findings on 
objective examination do not support a rating greater than 50 
percent for a scar condition.  That is, the findings on 
objective examination and the photos of the veteran's scars 
are consistent with scars that show an exceptionally 
repugnant deformity of one side of the face or marked or 
bilateral disfigurement, and contemplate a 50 percent 
evaluation under Diagnostic Code 7800.  As the evidence does 
not support a rating greater than 50 percent for the 
veteran's pseudofolliculitis barbae with keloid scarring 
disorder; his claim must be denied.  


ORDER

Entitlement to a rating greater than 50 percent for a 
pseudofolliculitis barbae with keloid scarring disorder is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

